Barclay, J.
This controversy is between Mr. Green and the city of St. Louis. It arises in a statutory proceeding to open Nebraska avenue, in which the city was plaintiff and other parties were the original defendants. For convenience of treatment this case is entitled as above.
Mr. Green was one of the commissioners appointed by the circuit court, in accordance with the city charter, to assess the damages and benefits incident to opening the avenue mentioned. R. S. 1889, p. 2120, secs. 4, 5. He *456has appealed, in due form, from the allowance made to him by the court as compensation for his services.
The specific provision of law, applicable, is as .follows: “The cost of the proceedings, up to and including the filing of the report of the commissioners, shall be paid by the city, and, as to any cost caused by subsequent litigation, the cost shall be paid by the losing party. The commissioners may be allowed a reasonable compensation for their services.” R. S. 1889, sec. 8, p. 2121.
Further than this, the following had been formally passed as a municipal ordinance before this case arose, viz. :
“In all proceedings to establish, open, widen or alter any street, avenue, alley, wharf, the commissioners appointed by the circuit court shall be entitled to have and receive from the city treasury for their services as such the sum of $3 for each day’s services in the case.” Rev. Ord. St. Louis, 1887, sec. 660, p. 679.
I. At the hearing of the claim of the commissioners, the court received and considered the proofs submitted by them, touching the time consumed in the assessment of damages and benefits ; but, on' objection by the city counselor, refused -to enter into the subject of the reasonable value of their services in that behalf, holding that the ordinance, last aforesaid, was controlling on that point.
The charter contemplates that the commissioners shall receive a “reasonable compensation.” This provision is intended, not for the protection of the city only, but to secure also to property-owners, and to others interested, the services of persons competent to discharge the important and responsible duties imposed by such an appointment. This “ reasonable compensation” is obviously intended to be ascertained by the court in which the proceeding is pending, not by the legislative department of the municipality. The city is a party to the record and bound to pay the commissioners’ *457compensation as part of the costs. Although its attitude in the proceeding differs materially from that of a private party (by. reason of its investiture with a public trust), yet its interest in such a cause certainly seems sufficient to exclude its proper exercise of power to determine what compensation is reasonable under the law. To concede its right to limit the compensation to $3 per day (irrespective of the actual value of the services) would acknowledge its power to fix the price at $1 or even less, or at $50 per day, as the municipal authority might determine. It might operate an injustice either way. If the sum was too small to command the services of competent commissioners, the effect would be prejudicial to the parties whose rights were involved in the exercise of the power of eminent domain. If the sum was too large, it would be an injustice to the general taxpayers whose funds were so applied, unnecessarily, to pay extravagant costs of such proceedings. . .
But it is enough to say that the charter intended that the court should adjust the compensation at a reasonable amount in view of the services rendered, and that it did not commit that subject to the decision of the city.
II. But is Mr. Green in position to avail himself of the above construction of the statute in this case ?
The circuit court, after hearing the testimony, found he had actually served as commissioner one hundred and fifty days, and allowed him $450, as compensation therefor. This was at the rate of $3 per day, the amount, it appears, which he demanded in the written claim he filed in the case. His counsel excepted to .the exclusion of his testimony touching the reasonable value of his services, but, as the court ultimately allowed him compensation at the rate per day claimed in his bill, we cannot see how he was prejudiced by the ruling complained of.
*458Competent parties to litigation (in tlie absence of infringement on some public policy) are necessarily beld bound by the positions they assume therein. And, if the ruling of a court is correct in its result, if is entirely immaterial whether it was influenced by sound or erroneous considerations.
In the face of the appellant’s statement of his claim, we think it must be held that the error of the court in excluding the evidence of reasonable compensation was harmless, and not prejudicial to his substantial rights upon the merits of the controversy. R. S. 1889, secs. 2100, 2303.
We, therefore, affirm the judgment.
All concur, Brace, J., on all points ; Sherwood, C. J., and Black, J., in the second paragraph only ; they do not concur on the first point discussed in the opinion.